20-10809-dsj     Doc 233      Filed 07/23/21 Entered 07/23/21 09:09:18          Main Document
                                           Pg 1 of 1




                                                                                         Richard Levy, Jr.
                                                                                                   Partner

                                                                                        Direct Tel: 212-326-0886
                                                                                       Direct Fax: 212-798-6393
                                                      July 23, 2021                    rlevy@pryorcashman.com


By ECF and Chambers’ Email (jones.chambers@nysb.uscourts.gov)
Hon. David S. Jones, U.S.B.J.
United States Bankruptcy Court for the
 Southern District of New York
One Bowling Green
New York, New York 10004

           Re:      In re P8H, Inc., Case No. 20-10809 (DSJ) -
                    Mediation Status Letter

Dear Judge Jones:
        As counsel (respectively) for Megan E. Noh, the Chapter 11 Trustee, and the Official
Committee of Unsecured Creditors in the above-referenced case, we write in accordance with your
Honor’s order entered on April 6, 2021 (ECF No. 195), which referred various disputes to
mediation before Judge Elizabeth S. Stong of the United States Bankruptcy Court for the Eastern
District of New York (“Mediator”). In particular, Paragraph 7 of the order directed the Trustee
and Committee, by their counsel, “to file a joint letter each month stating whether the mediation
is ongoing and, if reasonably possible, when it is anticipated to conclude.”
        We are able to report as follows: The mediation is actively proceeding. All parties have
participated, either directly or through counsel, in general group sessions and in private or sub-
group sessions. The Mediator has advised the parties that she believes that significant progress
has been made, although a final resolution (one way or another) has not yet been reached and
cannot be predicted with any assurance. The Mediator continues to proceed with the objective of
resolving the mediation as soon as practicable.
                                      Respectfully,
      PRYOR CASHMAN LLP                               LAW OFFICES OF RICHARD
                                                      J. CORBI PLLC

      By: /s/ Richard Levy, Jr.                       By: /s/ Richard J./ Corbi
             Richard Levy, Jr.                                Richard J. Corbi
      Counsel for Mediation Party                     Counsel for Mediation Party The
      Megan E. Noh, Chapter 11 Trustee                Official Committee of Unsecured
      of P8H, Inc.                                    Creditors of P8H, Inc.

cc (by email):
        Counsel for All Represented Mediation Parties
        All Pro Se Mediation Parties
